DETAILED ACTION
This office action is responsive to the applicant’s request for continued examination filed July 20, 2020.  The application contains claims 1, 3-9, 15-23, and 28-29, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 15-23, 28-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, and 17 require the ability to calculate an area within a first and a second input “calculating an area covered between the first position and the second position as the selection area”. Examiner was not able to find a support for the cited limitation. Dependent claims inherited the Independent claims; therefore they are rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 3-6, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of CN103941973 (A) [hereinafter Fei] in view of Smith [US 2016/0188181 A1].

With regard to Claim 1,
Dwan teach an object processing method, wherein the method comprises: 
displaying a first display screen, wherein the first display screen comprises at least two objects (Fig. 2A); 
receiving a first operation instruction, entering a selection mode according to the first operation instruction ([0004], “first touch gesture may be detected with the touch-sensing display interface to engage a selection mode. For example, holding down an object or finger on a touch-sensing display interface for a predefined period of time, sometimes referred to as a “long press,” may engage the selection mode”); 
receiving a first selection instruction in the selection mode on the first display screen (Fig. 6, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display interface. In some embodiments, the tap may end at time t4 when the touch-sensing display interface no longer detects the object”, [0080]); 
 (Fig. 6, [0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the input location to identify the selected item [0080]);
determining whether a second selection instruction is received within a preset time threshold after receiving the first selection instruction (Fig. 6, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080]-[0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”);
in response to not receiving a second selection instruction within the preset time threshold, determining a selection area according to the first selection instruction as a first target object (Fig. 6, [0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, [0079], [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”);
in response to receiving a second selection instruction within the preset time threshold in the selection mode, wherein the first selection instruction and the second selection instruction are separately input ([0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”):
wherein receiving the second selection instruction within the preset time threshold in the selection mode comprises:
receiving the second selection instruction (Fig. 3A-3B, Fig. 4A-4B, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0081], [[086]);
after receiving the second selection instruction:
determining a second position according to the second selection instruction (Fig. 3A-3B, Fig. 4A-4B, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0081], [[086]);
[determining] an area covered between the first position and the second position as the selection area (Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, [0086], [0093], swipe gesture will have a first input point and a second input point and the system will determine the area in between for selection);
determining an object in the selection area between the first position and the second position as the first target object (Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, [0086], [0093]).
Dwan do not explicitly teach receiving a display screen switch operation instruction, wherein the display screen switch operation instruction is used to instruct to switch to a second display screen; displaying the second display screen; second selection instruction on the second display screen.
Fei teach wherein the receiving a first selection instruction, determining a first position according to the first selection instruction on the first display screen (Fei, Fig. 2, Page 4, “step S102, when at least one sliding instruction is detected in the multiple selection mode, at least one multi-selection region is acquired according to at least one sliding track corresponding to the at least one sliding instruction”, Page 5, “sliding instruction includes a starting target object and an ending target object. The multi-selection area is an area composed of a starting point target object, an end point target object”, starting point of the selection slide gesture is the first selection instruction); 
in response to receiving a second selection instruction, wherein the first selection instruction and the second selection instruction are separately input (Fei, Fig. 2, Page 4, “step S102, when at least one sliding instruction is detected in the multiple selection mode, at least one multi-selection region is acquired according to at least one sliding track corresponding to the at least one sliding instruction”, Page 5, “sliding instruction includes a starting target object and an ending target object. The multi-selection area is an area composed of a starting point target object, an end point target object”, starting point of the selection slide gesture is the first selection instruction and the end point is the second selection instruction and they are separate input as a single gesture contains multiple inputs);
wherein receiving the second selection instruction in the selection mode comprises:
receiving a display screen switch operation instruction, wherein the display screen switch operation instruction is used to instruct to switch to a second display screen (Fei, Page 5, “page change instruction is an instruction that the touch screen terminal does not display the page transition to the current page, the page change instruction includes a front page change instruction and a post page change instruction, and the front page change instruction is used to trigger the display page forward page change The operation of the page change command is used to trigger the operation of displaying the page backwards. Different page change commands correspond to different dynamic display directions. For example, the touch screen terminal of the page change is as follows. The front page change command of the touch screen terminal corresponds to the bottom of the touch screen, and the dynamic display direction corresponding to the front page change command is upward; the rear page change command of the touch screen terminal corresponds to the top of the touch screen, and then the switch is performed. The dynamic display direction corresponding to the page command is downward. Since the target object selected by the batch may not be completely displayed on the current page, the touch screen terminal determines whether a page change instruction is detected in the multiple selection mode during a change of the sliding track”); 
displaying the second display screen (Fei, Page 5, “front page change instruction is used to trigger the display page forward page change The operation of the page change command is used to trigger the operation of displaying the page backwards. Different page change commands correspond to different dynamic display directions”);
receiving the second selection instruction on the second display screen (Fei, Fig. 3, Page 3, “3 is a schematic diagram of a process of continuous page change batch selection according to Embodiment 1 of the present invention”, Page 6, “If the front page change instruction is detected in the multiple selection mode, dynamically displaying the target object displayed on at least one page before the current page, and acquiring the multiple selection area from the plurality of pages according to the sliding track; If the post-page change instruction is detected in the multi-select mode, the target object displayed on at least one page after the current page is dynamically displayed, and the multi-selection region is acquired from the plurality of pages according to the sliding track”, Page 8, “during the single drag operation, multiple photos of different pages can be selected, and the mobile terminal selects. The process is shown in Figure 3”);
after receiving the second selection instruction:
determining a second position according to the second selection instruction(Fei, Fig. 3, Page 3, “3 is a schematic diagram of a process of continuous page change batch selection according to Embodiment 1 of the present invention”, Page 6, “If the front page change instruction is detected in the multiple selection mode, dynamically displaying the target object displayed on at least one page before the current page, and acquiring the multiple selection area from the plurality of pages according to the sliding track; If the post-page change instruction is detected in the multi-select mode, the target object displayed on at least one page after the current page is dynamically displayed, and the multi-selection region is acquired from the plurality of pages according to the sliding track”, Page 8, “during the single drag operation, multiple photos of different pages can be selected, and the mobile terminal selects. The process is shown in Figure 3”);
 [determining] an area covered between the first position and the second position as the selection area (Fei, Fig. 3, Page 3, multi-selection region is acquired from the plurality of pages according to the sliding track”, Page 8, “during the single drag operation, multiple photos of different pages can be selected, and the mobile terminal selects. The process is shown in Figure 3”); and
determining an object in the selection area between the first position and the second position as the first target object (Fei, Fig. 3, Page 3, multi-selection region is acquired from the plurality of pages according to the sliding track”, Page 6, “If the front page change instruction is detected in the multiple selection mode, dynamically displaying the target object displayed on at least one page before the current page, and acquiring the multiple selection area from the plurality of pages according to the sliding track”, Page 8, “during the single drag operation, multiple photos of different pages can be selected, and the mobile terminal selects. The process is shown in Figure 3”).
Dwan and Fei are analogous art to the claimed invention because they are from a similar field of endeavor of allowing patch selection of displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwan to allow the selection of object over multiple pages resulting in resolutions as disclosed by Fei with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Dwan as described above to provide a simple, convenient, and elegant mechanism that would allow a subset or subsets of content items to be selected from a larger set of content items over multiple display pages which will save the user time, effort and provide the user with a better experience by providing a simple way to select items displayed over multiple pages.
Dwan-Fei do not explicitly teach calculating an area.
Smith teach calculating an area covered between the first position and the second position as the selection area ([0245]-[0246], “selection area is calculated … the selection area refers to a region of the display, or a region of an object pictured on the display, which has been chosen for selection. The calculation of the selection area may be based upon one or more factors, including, but not limited to, a contact pressure level, a touch state, a contact area, a contact point, a selection boundary, a selection boundary geometry, and/or any other information derived from user interaction. In some embodiments, the selection area may be described as the pixels contained within a selection boundary”).
Dwan, Fei, and Smith are analogous art to the claimed invention because they are from a similar field of endeavor of allowing selection of displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwan-Fei to calculate a selection area resulting in resolutions as disclosed by Smith with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Dwan-Fei as described above to provide a simple, flexible, convenient, and accurate way to identify the user’s selection related to different forms of displayed content.

With regard to Claim 3,
Dwan-Fei-Smith teach the method according to claim 1, wherein the method further comprises:
receiving a third selection instruction and a fourth selection instruction; determining a third position and a fourth position according to the third selection instruction and the fourth selection instruction (Dwan, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, as long as the selection gesture is within a predetermined time threshold system will allow multiple selection and will not end the selection mode as shown in Fig. 6 where there is multiple input received (664) that could refer to tap or swipe selection input,  [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
determining an object between the third position and the fourth position as a second target object (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0081], [0086]); and
marking both the first target object and the second target object as being in a selected state (Dwan, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items” [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, as long as the selection gesture is within a predetermined time threshold system will allow multiple selection and will not end the selection mode as shown in Fig. 6 where there is multiple input received (664) that could refer to tap or swipe selection input for selecting multiple items).

With regard to Claim 4,
Dwan-Fei-Smith teach method according to claim 1, wherein the determining a first position according to the first selection instruction includes:
performing matching on the first selection instruction and a first preset instruction (Dwan, Fig. 3-4, Fig. 6, t3, [0074], “line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, system detect an increase in pressure, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and 
when the matching on the first selection instruction and the first preset instruction succeeds: 
determining that the first selection instruction is a selection instruction, and determining a position corresponding to the first selection instruction as the first position (Dwan, Fig. 3-6, t3, t5, [0074], “select and place one or more content items in a subset of content items. In some embodiments, line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0080], “tapping period 664 may correspond to one or more gestures different than a tap” [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
the determining a second position according to the second selection instruction includes: 
performing matching on the second selection instruction and a second preset instruction (Dwan, [0078], “the tap may end at time t4 when the touch-sensing display interface no longer detects the object”); and 
when the matching on the second selection instruction and the second preset instruction succeeds:
determining that the second selection instruction is a selection instruction, and determining a position corresponding to the second selection instruction as the second position (Dwan, Fig. 6, t4, t6, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0081], “one or more modules on the user device may detect a difference between the gestures and differentiate between the gesture that engages the selection mode and the gesture that selects content items”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, system identify and differentiate between different gestures).

With regard to Claim 5,
Dwan-Fei-Smith teach the method according to claim 3, wherein the determining a third position according to the third selection instruction includes:
performing matching on the third selection instruction and a first preset instruction (Dawn, Fig. 3-4, Fig. 6, t5, [0074], “line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the third selection instruction and the first preset instruction succeeds, determining that the third selection instruction is a selection instruction, and determining a position corresponding to the third selection instruction as the third position (Dwan, Fig. 6, t3, t5, [0074], “select and place one or more content items in a subset of content items. In some embodiments, line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0080], “tapping period 664 may correspond to one or more gestures different than a tap”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
the determining a fourth position according to the fourth selection instruction includes:
performing matching on the fourth selection instruction and a second preset instruction (Dwan, [0078], “the tap may end at time t4 when the touch-sensing display interface no longer detects the object”, [0079], “tapping period between t5 and t6 may be substantially similar to the tapping period between t3 and t4”); and
when the matching on the fourth selection instruction and the second preset instruction succeeds, determining that the fourth selection instruction is a selection instruction, and determining a position corresponding to the fourth selection instruction as the fourth position (Dwan, Fig. 6, t6, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0079], [0081], “one or more modules on the user device may detect a difference between the gestures”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).

With regard to Claim 6,
Dwan-Fei-Smith teach the method according to claim 1, wherein the first selection instruction is a first track/gesture, and the determining a first position according to the first selection instruction includes:
performing matching on the first track/gesture and a first preset track/gesture (Dwan, Fig. 3-4, Fig. 6, [0074], [0080], [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the first track/gesture and the first preset track/gesture succeeds, determining that the first track/gesture is a selection instruction, and determining a position corresponding to the first track/gesture as the first position (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
wherein the second selection instruction is a second track/gesture, and the determining a second position according to the second selection instruction includes:
performing matching on the second track/gesture and a second preset track/gesture (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the second track/gesture and the second preset track/gesture succeeds, determining that the second track/gesture is a selection instruction, and determining a position corresponding to the second track/gesture as the second position (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).

With regard to Claim 9,
Dwan-Fei-Smith teach the method according to claim 1, wherein the determining an object between the first position and the second position as a first target object includes:
determining the object between the first position and the second position as the first target object using a selected mode (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, [0093]).

With regard to Claim 16,
Dwan-Fei-Smith teach the method according to claim 1, wherein at least one of the first selection or the second selection instruction is a voice selection instruction (Dwan, Fig. 12, [0087], “once engaged in the selection mode, a user may use various voice commands to take subsequent action(s). Device 808 may include one or more modules that may be operable to receive the commands and transform them into one or more inputs in the selection mode. For example, a user may say “select all,” and device 808 may select and place all the displayed content items in the subset. By allowing selection and placement via voice commands”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of CN103941973 (A) [hereinafter Fei] in view of Smith [US 2016/0188181 A1] in view of US5471578A [hereinafter Moran].

With regard to Claim 7,
Dwan-Fei-Smith teach the method according to claim 1, wherein the first selection instruction is a first track/gesture, and the determining a first position according to the first selection instruction includes:
recognizing the first track/gesture as a first [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
performing matching on the first [input] and a first preset [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, first selection instruction and the first preset instruction is the detection of the start of a sliding gesture, tap, flick);
when the matching on the first [input] and the first preset [input] succeeds, determining that the first [input] is a selection instruction, and determining a position corresponding to the first character as the first position (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and 
wherein the second selection instruction is a second track/gesture, and the determining a second position according to the second selection instruction includes:
recognizing the second track/gesture as a second [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
performing matching on the second [input] and a second preset [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, second selection instruction and the second preset instruction is the detection of the end of a sliding gesture, tap, flick or provide any other gesture); and 
when the matching succeeds, determining that the second [input] is a selection instruction, and determining a position corresponding to the second [input] as the second position (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).
Dwan-Fei-Smith do not explicitly teach that the first input is a character and that the second input is a character. 
Moran teach recognizing the first track/gesture as a first character (Fig. 15 a, system detect the bracket input for selection); 
performing matching on the first character and a first preset character, and 
when the matching on the first character and the first preset character succeeds, determining that the first character is a selection instruction (Fig. 15b, Col. 8, lines 14-16, system identified the bracket character as a selection instruction), and 
determining a position corresponding to the first character as the first position (Fig. 15b, Col. 8, lines 14-16, system identified the bracket character as a selection instruction and identified its location for selecting the objects displayed after the bracket location); and 
wherein the second selection instruction is a second track/gesture, and the determining a second position according to the second selection instruction includes:
recognizing the second track/gesture as a second character (Fig. 15 C, system detect the drawing of a second bracket by the user);
performing matching on the second character and a second preset character, and when the matching succeeds, determining that the second character is a selection instruction (Fig. 15 d Col. 8, lines 16-20, system identified the second character as a selection instruction);and 
determining a position corresponding to the second character as the second position (Fig. 15 d Col. 8, lines 16-20, system identified the second character as a selection instruction that have a specific position for selection the objects between the first and second position).
It would have obvious for a person of ordinary skill in the art before the time of filing of the invention to modify Dwan-Fei-Smith input gesture to include the ability to detect and use characters as a form of input.
The motive for the modification would have been to facilitate the user selection process which will improve the user interaction experience and save the user’s time and effort at the selection process.

With regard to Claim 8,
Dwan-Fei-Smith teach the method according to claim 1, wherein the method further comprises: 
marking the first target object as being in a selected state (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”); and
the marking the first target object as being in the selected state includes:
marking, according to the first selection instruction, an object after the first position as being selected (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”).
Dwan-Fei-Smith do not explicitly teach canceling selected-identification of an object outside the first position and the second position according to the second selection instruction.
Moran teach marking the first target object as being in a selected state (Col. 8, lines 14-16, Fig. 15(a)-Fig. 15(b)); and
the marking the first target object as being in the selected state includes:
marking, according to the first selection instruction, an object after the first position as being selected (Col. 8, lines 14-16, Fig. 15(a)-Fig. 15(b)).
and canceling selected-identification of an object outside the first position and the second position according to the second selection instruction (Col. 8, lines 16-20, Fig. 15(c)-Fig. 15(d)).
It would have obvious for a person of ordinary skill in the art before the time of filing of the invention to modify Dwan-Fei-Smith to unselect any object that is outside of the first and second position.
The motive for the modification would have been to provide the user with the ability to limit the scope of the selection to the specific objects between the first and the second positions (Moran, Col. 8, Lines 16-18) 

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of CN103941973 (A) [hereinafter Fei] in view of Smith [US 2016/0188181 A1] in view of https://www.cs.cmu.edu/~jbigham/pubs/pdfs/2014/justspeak.pdf [hereinafter JustSpeak] published on July 25, 2015.
With regard to Claim 15,
Dwan-Fei-Smith teach the method according to claim 1, wherein the first operation instruction is a control instruction and the entering a selection mode according to the first operation instruction includes: entering the selection mode according to the control instruction (Dwan, [0004], “first touch gesture may be detected with the touch-sensing display interface to engage a selection mode. For example, holding down an object or finger on a touch-sensing display interface for a predefined period of time, sometimes referred to as a “long press,” may engage the selection mode”). 
Dwan-Fei-Smith do not explicitly teach a voice control instruction, according to the voice control instruction.
JustSpeak teach a voice control instruction, and according to the voice control instruction (Page 5, Table 2, “Long press controls, Hold Refresh, Long tap”, “Each action can be expressed in several diﬀerent ways just like communicating with real humans. For instance, to long press a button labeled as “reset”, users can tell JustSpeak to “long click/press reset”, “press/click and hold reset” or simply “hold re-set”. Some synonyms of each supported action are also shown in table 2”).
It would have obvious for a person of ordinary skill in the art before the time of filing of the invention to modify Dwan-Fei-Smith to include the ability to use voice commands.
The motive for the modification would have been to provide natural and ﬂexible user experience (JustSpeak, Page 5, “In order to provide natural and ﬂexible user experience, we designed a grammar based utterance parsing process for JustSpeak”).
In other words Dwan-Fei teach the ability to use long tap gesture as the first instruction and JustSpeak teach the ability to use voice command to input a long tap.

Claims 17, 19, 20-22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of Smith [US 2016/0188181 A1]
With regard to Claim 17,
Dwan teach an object processing terminal, wherein the terminal comprises: 
 a display, an input, and at least one processor (Fig. 1, Fig. 2A, [0003]) wherein: 
the display is configured to display a first display screen comprising at least two objects (Fig. 2A); 
the input is configured to receive a first operation instruction, and the at least one processor is configured to determine, according to the first operation instruction, to enter a selection mode, wherein: ([0004], “first touch gesture may be detected with the touch-sensing display interface to engage a selection mode. For example, holding down an object or finger on a touch-sensing display interface for a predefined period of time, sometimes referred to as a “long press,” may engage the selection mode”); 
in the selection mode, the input is further configured to receive a first selection instruction (Fig. 6, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display interface. In some embodiments, the tap may end at time t4 when the touch-sensing display interface no longer detects the object”, [0080]); 
the at least one processor is configured to determine whether a second selection instruction is received within a preset time threshold after receiving the first operation instruction (Fig. 6, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080]-[0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”);
in response to determining that no a second selection instruction is received within the preset time threshold, determine a selection area according to the first selection instruction as a target object (Fig. 6, [0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, [0079], [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”);
in response to determining that a second selection instruction is received within the preset time threshold, wherein the first selection instruction and the second selection instruction are separately input ([0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”):
the at least one processor is further configured to:
determine a first position according to the first selection instruction (Fig. 6, [0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the input location to identify the selected item [0080]); 
determine a second position according to the second selection instruction (Fig. 3A-3B, Fig. 4A-4B, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0081], [[086]);
[determine] an area covered between the first position and the second position as the selection area (Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, [0086], [0093]); and
determining an object in the selection area between the first position and the second position as the first target object (Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, [0086], [0093]).
Dwan do not explicitly teach calculating an area.
Smith teach calculating an area covered between the first position and the second position as the selection area ([0245]-[0246], “selection area is calculated … the selection area refers to a region of the display, or a region of an object pictured on the display, which has been chosen for selection. The calculation of the selection area may be based upon one or more factors, including, but not limited to, a contact pressure level, a touch state, a contact area, a contact point, a selection boundary, a selection boundary geometry, and/or any other information derived from user interaction. In some embodiments, the selection area may be described as the pixels contained within a selection boundary”).
Dwan and Smith are analogous art to the claimed invention because they are from a similar field of endeavor of allowing selection of displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwan to calculate a selection area resulting in resolutions as disclosed by Smith with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Dwan as described above to provide a simple, flexible, convenient, and accurate way to identify the user’s selection related to different forms of displayed content.

With regard to Claim 19,
Dwan-Smith teach the terminal according to claim 17, wherein the input is further configured to receive a third selection instruction and a fourth selection instruction, and the at least one processor is further configured to:
determine a third position and a fourth position according to the third selection instruction and the fourth selection instruction (Dwan, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, as long as the selection gesture is within a predetermined time threshold system will allow multiple selection and will not end the selection mode as shown in Fig. 6 where there is multiple input received (664) that could refer to tap or swipe selection input,  [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
determining an object between the third position and the fourth position as a second target object (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0079], “line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0081], [0086]); and
marking both the first target object and the second target object as being in a selected state (Dwan, Fig. 6, [0079], “although line 660 only shows two tapping periods 664, it should be understood that any number of taps may be included to select any amount of content items”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items” [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0081], “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, as long as the selection gesture is within a predetermined time threshold system will allow multiple selection and will not end the selection mode as shown in Fig. 6 where there is multiple input received (664) that could refer to tap or swipe selection input for selecting multiple items).

With regard to Claim 20,
Dwan-Smith teach terminal according to claim 17, wherein the at least one processor is further configured to:
performing matching on the first selection instruction and a first preset instruction (Dwan, Fig. 3-4, Fig. 6, t3, [0074], “line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, system detect an increase in pressure, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and 
when the matching on the first selection instruction and the first preset instruction succeeds: 
determining that the first selection instruction is a selection instruction, and determining a position corresponding to the first selection instruction as the first position (Dwan, Fig. 3-6, t3, t5, [0074], “select and place one or more content items in a subset of content items. In some embodiments, line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0080], “tapping period 664 may correspond to one or more gestures different than a tap” [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
performing matching on the second selection instruction and a second preset instruction (Dwan, [0078], “the tap may end at time t4 when the touch-sensing display interface no longer detects the object”); and 
when the matching on the second selection instruction and the second preset instruction succeeds:
determining that the second selection instruction is a selection instruction, and determining a position corresponding to the second selection instruction as the second position (Dwan, Fig. 6, t4, t6, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0081], “one or more modules on the user device may detect a difference between the gestures and differentiate between the gesture that engages the selection mode and the gesture that selects content items”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, system identify and differentiate between different gestures).

With regard to Claim 21,
Dwan-Smith teach terminal according to claim 19, wherein the at least one processor is further configured to:
performing matching on the third selection instruction and a first preset instruction (Dawn, Fig. 3-4, Fig. 6, t5, [0074], “line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the third selection instruction and the first preset instruction succeeds, determining that the third selection instruction is a selection instruction, and determining a position corresponding to the third selection instruction as the third position (Dwan, Fig. 6, t3, t5, [0074], “select and place one or more content items in a subset of content items. In some embodiments, line 660 may require a zero pressure reading prior to any contact being detected with the touch-sensing display interface. In other embodiments, a higher “zero” pressure may be used”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0080], “tapping period 664 may correspond to one or more gestures different than a tap”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
the at least one processor is further configured to:
performing matching on the fourth selection instruction and a second preset instruction (Dwan, [0078], “the tap may end at time t4 when the touch-sensing display interface no longer detects the object”, [0079], “tapping period between t5 and t6 may be substantially similar to the tapping period between t3 and t4”); and
when the matching on the fourth selection instruction and the second preset instruction succeeds, determining that the fourth selection instruction is a selection instruction, and determining a position corresponding to the fourth selection instruction as the fourth position (Dwan, Fig. 6, t6, [0080], “tapping period 664 may correspond to the time period needed to perform a swipe of one or more content items”, [0078], “time t3 the touch-sensing display interface may detect a gesture, such as a tap. The tap may include detection of an object, such as a finger, coming into contact with the touch-sensing display”, [0079], [0081], “one or more modules on the user device may detect a difference between the gestures”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).

With regard to Claim 22,
Dwan-Smith teach terminal according to claim 17, wherein the first selection instruction is a first track/gesture, the second instruction is a second track/gesture and at least one processor is further configured to:
perform matching on the first track/gesture and a first preset track/gesture (Dwan, Fig. 3-4, Fig. 6, [0074], [0080], [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the first track/gesture and the first preset track/gesture succeeds, determine that the first track/gesture is a selection instruction, and determine a position corresponding to the first track/gesture as the first position (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
perform matching on the second track/gesture and a second preset track/gesture (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and
when the matching on the second track/gesture and the second preset track/gesture succeeds, determine that the second track/gesture is a selection instruction, and determining a position corresponding to the second track/gesture as the second position (Dwan, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).

With regard to claim 28,
Dwan-Smith teach the terminal according to claim 17, wherein the at least one processor is further configured to determine the object between the first position and the second position as the target object using a selected mode, wherein the selected mode is at least one of the following modes: a horizontal selection mode, a longitudinal selection mode, a direction attribute mode, a unidirectional selection mode, or a closed image selection mode (Dwan, Fig. 3-5).

With regard to Claim 29,
Dwan-Smith teach the terminal according to claim 17, wherein the input further comprises a microphone (Dwan, [0116]), wherein the microphone is configured to receive at least one of the first selection instruction or the second selection instruction, and the at least one of the first selection instruction or the second selection instruction is a voice selection instruction (Dwan, Fig. 12, [0087], “once engaged in the selection mode, a user may use various voice commands to take subsequent action(s). Device 808 may include one or more modules that may be operable to receive the commands and transform them into one or more inputs in the selection mode. For example, a user may say “select all,” and device 808 may select and place all the displayed content items in the subset. By allowing selection and placement via voice commands”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of Smith [US 2016/0188181 A1] in view of CN103941973 (A) [hereinafter Fei] .

With regard to claim 18,
Dwan-Smith teach terminal according to claim 17, wherein the input is further configured to receive the first selection instruction on the first display screen, the at least one processor is further configured to determine the first position on the first display screen (Fig. 6, [0078], “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, [0079], system detect the tap location to identify the selected item). 
Dwan-Smith do not explicitly teach the input is further configured to receive a display screen switch operation instruction, wherein the display screen switch operation instruction is used to instruct to switch to a second display screen; the display is further configured to display the second display screen; the input is further configured to receive the second selection instruction on the second display screen; and the at least one processor is further configured to determine the second position on the second display screen.
Fei teach wherein the input is further configured to receive the first selection on the first display screen, the at least one processor is further configured to determine the first position on the first display screen (Fei, Fig. 2, Page 4, “step S102, when at least one sliding instruction is detected in the multiple selection mode, at least one multi-selection region is acquired according to at least one sliding track corresponding to the at least one sliding instruction”, Page 5, “sliding instruction includes a starting target object and an ending target object. The multi-selection area is an area composed of a starting point target object, an end point target object”, starting point of the selection slide gesture is the first input position); 
the display is further configured to display the second display screen (Fei, Page 5, “page change instruction includes a front page change instruction and a post page change instruction, … Different page change commands correspond to different dynamic display directions… Since the target object selected by the batch may not be completely displayed on the current page, the touch screen terminal determines whether a page change instruction is detected in the multiple selection mode during a change of the sliding track”); and
the input is further configured to receive the second selection instruction on the second display screen, and the at least one processor is further configured to determine the second position on the second display screen (Fei, Fig. 3, Page 3, “3 is a schematic diagram of a process of continuous page change batch selection according to Embodiment 1 of the present invention”, Page 6, “If the front page change instruction is detected in the multiple selection mode, dynamically displaying the target object displayed on at least one page before the current page, and acquiring the multiple selection area from the plurality of pages according to the sliding track; If the post-page change instruction is detected in the multi-select mode, the target object displayed on at least one page after the current page is dynamically displayed, and the multi-selection region is acquired from the plurality of pages according to the sliding track. In the multi-select operation corresponding to the same slide instruction, as the sliding track changes, the front page change command and the post page change command may continuously switch, or only one of the commands may appear, so that the batch selection operation is free and flexible”, Page 8, “during the single drag operation, multiple photos of different pages can be selected, and the mobile terminal selects. The process is shown in Figure 3”).
Dwan-Smith and Fei are analogous art to the claimed invention because they are from a similar field of endeavor of allowing patch selection of displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwan to allow the selection of object over multiple pages resulting in resolutions as disclosed by Fei with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Dwan-Smith as described above to provide a simple, convenient, and elegant mechanism that would allow a subset or subsets of content items to be selected from a larger set of content items over multiple display pages which will save the user time, effort and provide the user with a better experience by providing a simple way to select items displayed over multiple pages.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dwan [US 2015/0052430 A1] in view of Smith [US 2016/0188181 A1] in view of US5471578A [hereinafter Moran].

With regard to Claim 23,
Dwan-Smith teach the terminal according to claim 17, wherein the first selection instruction is a first track/gesture, the second selection instruction is a second track/gesture, and the at least one processor is further configured to:
and the determining a first position according to the first selection instruction includes:
recognizing the first track/gesture as a first [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
perform matching on the first [input] and a first preset [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, first selection instruction and the first preset instruction is the detection of the start of a sliding gesture, tap, flick);
when the matching on the first [input] and the first preset [input] succeeds, determine that the first [input] is a selection instruction, and determine a position corresponding to the first character as the first position (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”); and 
recognize the second track/gesture as a second [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”);
perform matching on the second [input] and a second preset [input] (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”, second selection instruction and the second preset instruction is the detection of the end of a sliding gesture, tap, flick or provide any other gesture); and 
and when the matching on the second character and the second preset character succeeds: 
determining that the second [input] is a selection instruction, and determining a position corresponding to the second [input] as the second position (Dwan, Fig. 3A-3B, Fig. 4A-4B, [0080], “first tapping period between t3 and t4 may correspond to a swipe”, [0086], “user may swipe, tap, flick or provide any other gesture to select a content item or items”).
Dwan-Smith do not explicitly teach that the first input is a character and that the second input is a character. 
Moran teach recognizing the first track/gesture as a first character (Fig. 15 a, system detect the bracket input for selection); 
perform matching on the first character and a first preset character, and 
when the matching on the first character and the first preset character succeeds, determine that the first character is a selection instruction (Fig. 15b, Col. 8, lines 14-16, system identified the bracket character as a selection instruction), and 
determine a position corresponding to the first character as the first position (Fig. 15b, Col. 8, lines 14-16, system identified the bracket character as a selection instruction and identified its location for selecting the objects displayed after the bracket location); and 
recognizing the second track/gesture as a second character (Fig. 15 C, system detect the drawing of a second bracket by the user);
perform matching on the second character and a second preset character, and when the matching succeeds, determining that the second character is a selection instruction (Fig. 15 d Col. 8, lines 16-20, system identified the second character as a selection instruction);and 
determining a position corresponding to the second character as the second position (Fig. 15 d Col. 8, lines 16-20, system identified the second character as a selection instruction that have a specific position for selection the objects between the first and second position).
It would have obvious for a person of ordinary skill in the art before the time of filing of the invention to modify Dwan-Smith input gesture to include the ability to detect and use characters as a form of input.
The motive for the modification would have been to facilitate the user selection process which will improve the user interaction experience and save the user’s time and effort at the selection process.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner rely on Fei that teach the ability to allow the selection of multiple objects over multiple pages using a first selection input received over a first page and a second selection input received over a second page See at least Fig. 3, Page 3, “multi-selection region is acquired from the plurality of pages according to the sliding track”, Page 8, “during the single drag operation, multiple photos of different pages can be selected, and the mobile terminal selects. The process is shown in Figure 3” in view of Smith that teach the ability to calculate a selected area See at least ¶245-246, ¶256.

Applicant argue that Fei teach a single drag operation with multiple photos of different pages are selected, however Fei has not been shown to teach or suggest that “the first selection instruction and the second selection instruction are separately input [,]” “an area covered between the first position and the second position as the selection area [is calculated,]” and “an object in the selection area [ ] is determined [.]”.
Examiner respectfully disagrees,
First, Fei teach a first selection instruction and a second selection instruction that are separately input as Fei teach the ability to use swipe gesture for selection and any swipe gesture will have multiple inputs that include the start point (first selection instruction) and end point (second selection instruction) See at least Fig. 3, Page 3, multi-selection region is acquired from the plurality of pages according to the sliding track”. Additionally,  Dwan teach the argued limitation See at least  ¶78, “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, ¶81, “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, ¶80, “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”
Second, Fei teach an area covered between a first position and a second position as the selection area is determined See at least Fig. 3, Page 3, “multi-selection region is acquired from the plurality of pages according to the sliding track”, Page 8, “during the single drag operation, multiple photos of different pages can be selected, and the mobile terminal selects. The process is shown in Figure 3”, as the system need to identify the area within the first input and the second input (start and end of the swipe gesture) to identify the objects to select. 
Third, Smith teach the ability to calculate a selected area See at least ¶245-246, ¶256
Fourth, Fei teach the ability to determine the objects within the selection area See at least Fig. 3, Page 3, “multi-selection region is acquired from the plurality of pages according to the sliding track”, Page 8, “during the single drag operation, multiple photos of different pages can be selected, and the mobile terminal selects. The process is shown in Figure 3”.

Applicant argue that Dwan has not been shown to teach or suggest the newly added elements as “the first selection instruction and the second selection instruction are separately input[,]” that “an area covered between the first position and the second position as the selection area [is calculated]” and that “an object in the selection area between the first position and the second position as the first target object [is determined.]”.
Examiner respectfully disagrees, 
First,  Dwan teach “the first selection instruction and the second selection instruction are separately input” See at least  ¶78, “Tapping period 664 may be any period of time capable of allowing a content item to be selected”, system detect the tap location to identify the selected item, ¶81, “if the time between selection time period 662 and tapping period 664, or the time between two instances of tapping period 664, exceeds a threshold, the selection mode may end”, ¶80, “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”
Second,  Dwan teach the ability to determine “an area covered between the first position and the second position as the selection area” See at least Fig. 3A-3B, Fig. 4A-4B, ¶80, “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, ¶86, ¶93. 
Third, examiner relay on Smith to teach the ability to calculate a selected area  See at least ¶245-246, ¶256
Fourth,  Dwan teach an object in the selection area between the first position and the second position as the first target object [is determined.] See at least Fig. 3A-3B, Fig. 4A-4B, ¶80, “first tapping period between t3 and t4 may correspond to a swipe whereas a second tapping period between t5 and t6 may correspond to a tap”, ¶86, ¶93.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent Application Publication 2016/0147384 A1 filed by Hong et al. See at least ¶207-208, determining the selection of an element based on a first input if there is no second input is detected within a preset time window.
United States Patent Application Publication 2017/0277265 A1 filed by Kuan et al. See at least ¶85-86, system identify a tap gesture and a swipe gesture based on the received inputs within a preset period of time
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142